[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff, a Waterbury corporation, brings suit to recover for work performed on a truck of Mickey's Lawn Care. The amount of $1,997.39 for the repair work was not contested. Plaintiff brought suit against defendant Mickey Iarrapino d/b/a Mickey's Lawn Care. Defendant claims that the debt is that of a corporation TMC III, Inc. of which he is president. A trade-name certificate shows that TMC III, Inc. does business as Mickey's Lawn Care. Further, defendant presented a check for which prior services provided by plaintiff had been paid by TMC III, Inc.
However, on invoices presented as evidence by plaintiff, defendant signed individually and not as president of the corporation, obligating himself to pay the invoices plus finance charge and legal and collection fees.
Therefore, judgment is entered in the amount of $1,997.39 plus $306.27 interest and $250 attorney's fee plus costs. A CT Page 13438 weekly order of $15 is ordered commencing three weeks from date.
KULAWIZ, J.